Citation Nr: 0725186	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  05-11 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE


Whether reduction in the disability rating for bilateral high 
frequency sensori-neural hearing loss from 40 to 10 percent 
was proper, effective July 1, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1966 to 
June 1970.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2004, a 
statement of the case was issued in March 2005, and a 
substantive appeal was received in April 2005.  

A personal RO hearing was held in February 2004.  It appears 
that at the hearing the veteran submitted a VA form 21-22 
electing The American Legion as his representative.  However, 
the hearing proceeded without a representative present.  In a 
March 2004 statement, the veteran's representative argued 
that since the hearing was done without a representative 
present, the veteran had not been afforded due process.  
Thus, the representative requested that another RO hearing be 
scheduled.  However, this request was subsequently withdrawn 
in a February 2007 statement.   

Further, a Board hearing at the local RO was held in April 
2007, at which time the issue was verified to be that as 
listed on the title page of this decision.  

At the hearing, the veteran submitted an April 2007 VA 
audiological evaluation along with a waiver of RO 
consideration of this evidence.  This record appears to show 
that the veteran's hearing loss has increased in severity.  
Thus, the issue of whether an increased rating for the 
veteran's service-connected hearing loss is referred back to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  A March 2004 rating decision decreased the rating for the 
veteran's service-connected bilateral high frequency sensori-
neural hearing loss from 40 percent to 10 percent, effective 
July 1, 2004.

2.  At the time of the March 2004 rating decision, the 40 
percent rating for the veteran's service-connected bilateral 
high frequency sensori-neural hearing loss had been in effect 
for less than five years.

3.  The medical evidence of record at the time of the March 
2004 rating decision   demonstrated a sustained improvement 
in the veteran's service-connected disability.


CONCLUSION OF LAW

The reduction of a rating evaluation for bilateral high 
frequency sensori-neural hearing loss from 40 percent to 10 
percent was proper and the 10 percent disability rating 
remains effective from July 1, 2004.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.105, 3.344, Part 
4, including § 4.7 (2005); 38 C.F.R. § 4.71a, Diagnostic Code 
6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), and 3.326(a).  Under the VCAA, VA has a duty to 
notify the claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).

The record shows that in April 2003 and April 2005 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefit 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the April 2005 VCAA letter notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  In this regard, the appellant 
was advised to submit any evidence in his possession that 
pertains to his claim.  The Board finds that the requirements 
of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in April 2003, which was prior to the 
March 2004 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.  The 
Board recognizes that subsequent VCAA notices were provided 
after the initial rating decision.  However, the deficiency 
in the timing of these notices was remedied by readjudication 
of the issue on appeal in a May 2006 supplemental statement 
of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  Although the present appeal involves 
the issue of a rating reduction, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim.  Further, a June 2006 letter notified 
the veteran of the types of evidence necessary to establish a 
disability rating and effective date for the disability on 
appeal.  Thus, the requirements set forth in Dingess/Hartman 
have been met.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
treatment records, a private audiological evaluation and VA 
examination reports.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant.   

The veteran was afforded VA examinations in May 2003 and 
November 2003.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 



Analysis

This appeal arises out of the veteran's disagreement with a 
decision to reduce the disability rating for his service-
connected bilateral high frequency sensori-neural hearing 
loss from 40 percent to 10 percent disabling.  A claim 
stemming from a rating reduction action is a claim as to 
whether the reduction was proper, not whether the veteran is 
entitled to an increased rating.  See Dofflemyer v. 
Derwinski, 2 Vet.App. 277, 279-80 (1992).

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Regulations provide that where the reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
rating action will be taken.  The reduction will be made 
effective the last day of the month in which a 60-day period 
from the date of notice to the payee expires.  The veteran 
will be notified of the proposed reduction, that he has 60 
days to present evidence showing why the reduction should not 
be implemented, and that he may request a hearing.  38 C.F.R. 
§ 3.105(e).

The record shows that the veteran was granted a 40 percent 
rating for his bilateral high frequency sensori-neural 
hearing loss by rating decision dated June 2002.  In July 
2004, the RO reduced his disability rating for hearing loss 
to 10 percent.  The criteria governing certain rating 
reductions for certain service connected disabilities is 
found in 38 C.F.R. § 3.344.  The United States Court of 
Appeals for Veterans Claims stated that this regulation 
applied to ratings that had been continued for long periods 
of time at the same level (five years or more).  Brown v. 
Brown, 5 Vet.App. 413 (1993).  In the present case, the 40 
percent rating was in effect from January 2, 2002, less than 
5 years, and thus the provisions of 38 C.F.R. § 3.344 
pertaining to stabilization of disability evaluations do not 
apply; reexamination disclosing improvement will warrant a 
rating reduction.  38 C.F.R. § 3.344(c).  Nevertheless, the 
Court noted in Brown that there are several general VA 
regulations that apply to all rating reductions regardless of 
whether the rating has been in effect for five years or more.  
Id. at 420-421.

Specifically, 38 C.F.R. § 4.1 requires that each disability 
be viewed in relation to its history.  Furthermore, 38 C.F.R. 
§ 4.13 provides that the rating agency should assure itself 
that there has been an actual change in the condition, for 
better or worse, and not merely a difference in the 
thoroughness of the examination or in use of descriptive 
terms.  Additionally, in any rating reduction case, not only 
must it be determined that an improvement in a disability has 
actually occurred, but that such improvement reflects 
improvement in ability to function under ordinary conditions 
of life and work.  Brown, 5 Vet.App. at 420-21; see 38 C.F.R. 
§§ 4.2, 4.10.  A claim as to whether a rating reduction was 
proper must be resolved in the veteran's favor unless the 
Board concludes that a fair preponderance of evidence weighs 
against the claim.  Brown, 5 Vet.App. at 421.

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIA is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. 
§ 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A 40 percent evaluation is warranted where hearing in the 
better ear is V and hearing in the poorer ear is IX to XI; 
where hearing in the better ear is VI and hearing in the 
poorer ear is VIII to IX; or where hearing in the better ear 
is VII and hearing in the poorer ear is VII to VIII.  A 30 
percent evaluation is provided where hearing in the better 
ear is IV and hearing in the poorer ear is IX to XI; where 
hearing in the better ear is V and hearing in the poorer ear 
is VII to VIII; or where hearing in the better ear is VI and 
hearing in the poorer ear is VI to VII.  A 10 percent 
evaluation is provided where hearing in the better ear is I 
and hearing in the poorer ear is X and XI; where hearing in 
the better ear is II and hearing in the poorer ear is V to 
XI; where hearing in the better ear is III and hearing in the 
poorer ear is IV to VI; or where hearing in the better ear is 
IV and hearing in the poorer ear IV to V.  38 C.F.R. § 4.85, 
Table VII, Diagnostic Code 6100.

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet.App. 345 (1992).

The veteran's rating of 40 percent for his service connected 
bilateral high frequency sensori-neural hearing was primarily 
based on a January 2002 VA audiological evaluation for 
hearing aids.  This evaluation showed pure tone thresholds, 
in decibels, as follows:

HERTZ 


1000
2000
3000
4000
RIGHT
25
70
95
95
LEFT
30
65
85
85

The puretone threshold average when rounded was 71 in the 
right ear and 66 in the left ear.  The speech discrimination 
test revealed speech recognition ability of 72 percent in 
both ears.  

At the time of the January 2002 VA audiological evaluation 
for hearing aids, the veteran was shown to have an average 
puretone hearing loss of 71 decibels in the right ear, with 
72 percent speech discrimination, which translates to a Roman 
numeral designation of VI for the right ear.  Further, the 
veteran was shown to have an average puretone hearing loss of 
66 decibels in the left ear, with 72 percent speech 
discrimination, which also translates to a Roman numeral 
designation of VI for the left ear.  38 C.F.R. § 4.85, Table 
VI.  Thus, when applying Table VII, Diagnostic Code 6100, 
level VI for the right ear and level VI for the left ear 
equates to a thirty percent disability evaluation.  

However, with respect to the right ear, since the veteran's 
puretone threshold was 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the Board must determine 
whether a higher Roman numerical designation would result 
under Table VIA.  At the time of the January 2002 VA 
audiological evaluation, the veteran was shown to have an 
average puretone hearing loss in the right ear of 71 
decibels, which translates to a Roman numeral designation of 
VI for the right ear.  38 C.F.R. § 4.85, Table VIA.  This 
number must then be elevated to the next higher Roman 
numeral, which would be VII.  38 C.F.R. § 4.86(b).  As the 
puretone threshold was not 70 decibels or more at 2000 Hertz 
in the left ear, Table VIA cannot be applied to this ear as 
each ear is evaluated separately.  Id.  Nevertheless, when 
applying Table VII, Diagnostic Code 6100, level VII for the 
right ear and level VI for the left ear still equates to a 30 
percent disability evaluation.  

Despite the findings that the veteran met the criteria for a 
30 percent evaluation, the RO assigned a 40 percent 
disability evaluation for the veteran's bilateral high 
frequency sensori-neural hearing loss, effective January 2, 
2002.  

However, the veteran was afforded a VA audiological 
examination for the express purpose of determining the 
severity of his service-connected hearing loss in May 2003.  
The Board notes that the claims file was not available for 
review.  The pure tone thresholds, in decibels, were as 
follows:

HERTZ 


1000
2000
3000
4000
RIGHT
25
65
90
95
LEFT
35
70
85
85

The puretone threshold average when rounded was 69 in the 
right ear and 69 in the left ear.  It appears that the May 
2003 examination report did not include the speech 
recognition score for the left ear.  However, a June 2003 e-
mail from the examiner provided the speech recognitions 
scores for both ears.  The Maryland CNC speech discrimination 
test revealed speech recognition ability of 96 percent in the 
right ear and 72 percent in the left ear.    

At the time of the May 2003 VA fee-based audiological 
examination, the veteran was shown to have an average 
puretone hearing loss of 69 decibels in the right ear, with 
96 percent speech discrimination, which translates to a Roman 
numeral designation of II for the right ear.  Further, the 
veteran was shown to have an average puretone hearing loss of 
69 decibels in the left ear, with 72 percent speech 
discrimination, which translates to a Roman numeral 
designation of VI for the left ear.  38 C.F.R. § 4.85, Table 
VI.  Thus, when applying Table VII, Diagnostic Code 6100, 
level II for the right ear and level VI for the left ear 
equates to a ten percent disability evaluation.  

Based on the May 2003 examination, table VIA is not for 
application because the veteran's puretone threshold was not 
55 decibels or more at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz), nor was his puretone 
threshold 30 or lower at 1000 Hertz and 70 or more at 2000 
Hertz.  See 38 C.F.R. §§ 4.85(c), 4.86(a) and (b).

The veteran was afforded another VA audiological examination 
in November 2003.  Again, the claims file was not available 
for review.  Pure tone thresholds, in decibels, were as 
follows:

HERTZ 


1000
2000
3000
4000
RIGHT
25
65
90
95
LEFT
25
60
80
85

When rounded, the puretone threshold average was 69 in the 
right ear and 63 in the left ear.  The Maryland CNC speech 
discrimination test revealed speech recognition ability of 90 
percent in the right ear and 82 percent in the left ear.  

At the time of the November 2003 VA audiological examination, 
the veteran was shown to have an average puretone hearing 
loss of 69 decibels in the right ear, with 90 percent speech 
discrimination, which translates to a Roman numeral 
designation of III for the right ear.  Further, the veteran 
was shown to have an average puretone hearing loss of 63 
decibels in the left ear, with 82 percent speech 
discrimination, which translates to a Roman numeral 
designation of IV for the left ear.  38 C.F.R.
§ 4.85, Table VI.  Thus, when applying Table VII, Diagnostic 
Code 6100, level III for the right ear and level IV for the 
left ear equates to a ten percent disability evaluation.  

Based on the November 2003 VA examination, table VIA is not 
for application because the veteran's puretone threshold was 
not 55 decibels or more at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz), nor was his 
puretone threshold 30 or lower at 1000 Hertz and 70 or more 
at 2000 Hertz.  See 38 C.F.R. §§ 4.85(c), 4.86(a) and (b).

The only other pertinent evidence of record at the time of 
the rate reduction was a January 2004 private audiological 
evaluation.  The January 2004 private examination appeared to 
show pure tone thresholds, in decibels, from a frequency 
chart, as follows:

HERTZ 


1000
2000
3000
4000
RIGHT
25
70
85
95
LEFT
35
70
80
90

The puretone threshold average when rounded appeared to be 69 
in both ears.  Speech discrimination score was 92 percent in 
the right ear and 84 percent in the left ear.
 
However, this private evaluation is insufficient for rating 
purposes because it does not appear that the private 
examiners used the Maryland CNC test as required by 
regulation under 38 C.F.R. § 4.85(a).  Further, the report is 
also insufficient for rating purposes under 38 C.F.R. § 4.85 
because the audiologist did not clearly state the puretone 
thresholds, in decibels, but rather provided a frequency 
chart that must be interpreted.  Nevertheless, even when 
applying Table VI for the left ear, which would translate to 
a Roman numeral designation of III, and Table VIA for the 
right ear under 38 C.F.R. § 4.86(b), which would equal a 
Roman numeral designation of VI, the veteran's hearing level 
still equates to a 10 percent disability evaluation.  
Initially, the Board acknowledges that the claims file was 
not available for review at the May 2003 and November 2003 VA 
examinations.  Nevertheless,  both examinations were thorough 
and complied with the rating provisions of 38 C.F.R. § 4.85.  
Thus, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision based on 
these examinations.  See Bernard v. Brown, 4 Vet.App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  

 The Board recognizes that the veteran was afforded another 
VA examination in April 2006.  Further, the claims file also 
includes an October 2005 VA audiological evaluation, as well 
as the May 2007 VA audiological evaluation discussed above in 
the Introduction portion of this decision.  However, as this 
medical evidence did not exist at the time of the rate 
reduction, it cannot be considered with respect to whether 
the reduction was proper.  

After reviewing the evidence, the Board finds that the record 
reflects actual improvement of the disability itself as well 
as improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  The Board acknowledges 
the contentions put forth by the veteran in his hearing 
testimony regarding the impact of his service-connected 
bilateral hearing loss on his employment as a teacher and 
other daily activities.  However, as previously noted, 
because assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometry evaluations are rendered, there is no doubt as to 
the proper evaluation to assign.  Lendenmann, 3 Vet.App. 345; 
38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  
Further, the January 2002 VA audiological evaluation, on 
which the 40 percent rating was based, was done for the 
purposes of a hearing aid evaluation.  Whereas, 
significantly, the May 2003 and November 2003 VA examinations 
were done with the express purpose of ascertaining the 
current level of severity of the veteran's hearing.  Thus, 
when applying VA audiological examinations from May 2003 and 
November 2003 to the rating criteria, the Board finds that 
the rate reduction as of July 1, 2004 was proper.  

The Board has certainly carefully weighed the 
statements/testimony made by and on behalf of the veteran 
regarding his hearing loss.  The Board is bound in its 
decisions by the regulations of the Department.  38 U.S.C.A. 
§ 7104(c).  The supplementary information included with the 
publication of the revisions to the Schedule for rating 
hearing loss (64 FR 25206 (May 11, 1999)) discusses VA's 
choice of methodology employed for determining impairment of 
auditory acuity.  In short, the use of the Maryland CNC 
speech discrimination test and the puretone threshold average 
determined by an audiometry test was established by a 
regulation for evaluating hearing loss published in the 
Federal Register on November 18, 1987 (52 FR 44117).  That 
regulation changed the method of evaluating hearing loss 
based on a VA study on hearing loss testing methods and 
assistive hearing devices that Congress had requested in 
1984.  The results of this study were published by VA in a 
January 1986 report entitled "Report on Hearing Loss Study. 
"This long-standing methodology was properly administered in 
this case, and there is no evidence that VA improperly 
interpreted the testing results.  The evaluations derived 
from the Schedule are intended to make proper allowance for 
improvement by hearing aids.  Veterans Health Administration 
(VHA) consultants have "indicated that it is well accepted 
in the audiological literature that the better the speech 
discrimination score, the better the overall result with 
hearing aids . . ."  See 64 FR 25200, 25204 (May 11, 1999).  
The schedular criteria are specific, and, regrettably, the 
veteran's hearing loss, as found by competent rating 
specialists, justified the reduction.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

The Schedule does provide for modified rating of 
"exceptional patterns of hearing impairment."  See 38 
C.F.R. § 4.86(b).  This provision was meant to compensate for 
a pattern of hearing impairment that is an extreme handicap 
in the presence of environmental noise.  VHA has concluded 
that when this pattern of impairment is present, a speech 
discrimination test conducted in a quiet room with sounds 
amplified does not always reflect the extent of impairment 
experienced in an ordinary environment.  See 64 FR 25200, 
25203 (May 11, 1999).  Yet no such exceptional pattern of 
hearing impairment has been demonstrated in this case during 
the relevant timeframe.

The Board finds that a preponderance of the evidence supports 
the reduction and that restoration of the 40 percent rating 
is not warranted.  As the preponderance of the evidence 
weighs against the claim, the benefit-of-the-doubt doctrine 
does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to restoration of a 40 percent rating for 
service-connected bilateral high frequency sensori-neural 
hearing loss is not warranted.  The appeal is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


